 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDDawson Masonry,Inc. and Orville L. Lamar. Case10-CA-11126July 28, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND KENNEDYUpon a charge filed on February 24, 1975, by Or-ville L. Lamar, herein called the Charging Party, andduly served on Dawson Masonry, Inc., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 10, issued a complaint on April 8, 1975,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practic-es affecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Na-tionalLabor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on or about January15, 1975, Respondent discharged its employee, Or-villeL. Lamar, and thereafter failed and refused torecall him, because of his membership in, and activi-ties on behalf of, Bricklayers, Masons and Tileset-ters, Local Union No. 8 of Alabama, and because heengaged in concerted activities with other employeesfor the purpose of collective bargaining and othermutual aid and protection. The Respondent failed tofile and answer to the complaint.On May 16, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 27, 1975, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent failed to file a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in the proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All theallegationsin the complaint not specifically de-nied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing duly servedon the Respondent I specifically states that unless ananswer to the complaint is filed by the Respondentwithin 10 days of service thereto "all of the allega-tions in the complaint shall be deemed to be admit-ted to be true and may be so found by the Board."Counsel for the General Counsel alleges in theMotion for Summary Judgment that on May 7, 1975,Respondent's president was contacted by telephoneconcerning the filing of an answer to the complaint.A letter was sent to Respondent's president on May9, 1975, advising him that an answer had not yetbeen received and that unless an answer was receivedby an extended filing date, the close of business May13, 1975, a motion for summary judgment would befiled.A copy of the May 9, 1975, letter is attached totheMotion for Summary Judgment as an exhibit.Counsel for the General Counsel further alleges thatwhen no answer was received by May 14, 1975,Respondent's president was again contacted by tele-phone to file an answer to the complaint. At thattime counsel for the General Counsel was informedthat an attorney had been retained and that theCharging Party would be contacted in order to settlethematter; however, when the named attorney wascontacted he stated that he had not been retained toact in this matter.As noted, Respondent did not file a response tothe Notice to Show Cause. It thus appears from theuncontroverted allegations of the Motion for Sum-mary Judgment that Respondent was informed ofthe action against it and, despite repeated requests tofilean answer and a liberal extension of time inwhich to do so, Respondent failed to file an answerto the complaint. No good cause to the contrary hav-ing been shown for the failure to file an answer inaccordance with the rule set forth above, the allega-tions of the complaint are deemed to be admittedand are found to be true. We shall, accordingly,grant the Motion for Summary Judgment.iAttached as an exhibit to the Motion for Summary Judgment is theregistered receipt for service of the complaint signed by Charles Dawson,president of Respondent DAWSON MASONRY, INC.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTDawson Masonry, Inc., at all times material here-in, has beenan Alabama corporation, with an officeand place of business located at Sheffield, Alabama,where it is engaged in masonry subcontracting. Dur-ing the past calendar year, a representative period,Dawson Masonry, Inc., performed services valued inexcess of $50,000 for employers located within theState of Alabama, who each performed services dur-ing the past calendar year valued in excess of $50,000directly for customers located outside the State ofAlabama.We find, on the basis of the foregoing, that Re-spondent is,and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.11.THE LABORORGANIZATION INVOLVEDBricklayers,Masonsand Tilesetters, Local UnionNo. 8 of Alabama,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE CHARGING PARTYOrville L. Lamar is an employee within the mean-ing of Section 2(3) of the Act.IV. THE UNFAIR LABOR PRACTICESOn or about January 15, 1975, Respondent dis-charged and thereafter failed and refused to recall itsemployee, Orville L. Lamar, because of his member-ship in, and activities on behalf of, Bricklayers, Ma-sons and Tilesetters, Local Union No. 8 of Alabama,and because he engaged in concerted activities withother employees for the purpose of collective bar-gaining and other mutual aid and protection.Accordingly, we find that, by the aforesaid con-duct as set forth above, Respondent has interferedwith, restrained, and coerced its employee in the ex-ercise of the rights guaranteed him under Section 7 ofthe Act, and has discriminated in regard to his termsand conditions of employment, and by such conductRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)of the Act.567V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin sectionIV, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pol-icies of the Act.We have found that Respondent committed unfairlabor practices by interfering with the rights guaran-teed employees by Section 7 of the Act, and we shallorder it to cease and desist therefrom in any othermanner.We have found that Respondent discriminatorilydischarged and failed and refused to recall its em-ployee, Orville L. Lamar, and we shall order that Or-villeL. Lamar be reinstated or offered reinstatementto his former position or, if such position no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privi-leges.We shall also order that Respondent make Or-ville L. Lamar whole for any loss of earnings sufferedbecause of the discrimination against him. Backpayshall be based on the earnings which he normallywould have received from the date of his discharge tothe date of his recall or offer of recall, less any netinterim earnings, and shall be computed on the basisset forth in F.W.Woolworth Company,90 NLRB289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Dawson Masonry, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Bricklayers,Masons and Tilesetters, LocalUnion No. 8 of Alabama, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Orville L. Lamar is an employee within themeaning ofSection 2(3) of the Act.4.By the acts described in section IV, above, Re- 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent has interfered with, restrained, coerced,and discriminated against and is interfering with, re-straining, coercing, and discriminating against em-ployees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent Daw-son Masonry, Inc., Sheffield, Alabama, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Bricklayers, Ma-sons and Tilesetters, Local Union No. 8 of Alabama,or any other labor organization, by discriminatorilydischarging or terminating employees and failing orrefusing to reinstate them, or by otherwise discrimi-nating in regard to the hire or tenure of employees orany term or condition of their employment.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer immediate and full reinstatement to em-ployee Orville L. Lamar to his former position or, ifthat job no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges.(b)Make whole employee Orville L. Lamar forany loss of pay he suffered as a result of the discrimi-nation against him in the manner set forth in thesection of this Decision entitled "Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Sheffield, Alabama, place of busi-ness copies of the attached notice marked "Appen-dix." 2 Copies of said notice, on forms provided bythe Regional Director for Region 10, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof theNational LaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Brick-layers,Masons and Tilesetters, Local Union No.8 of Alabama, or any other labor organization,by discriminatorily discharging or terminatingand failing or refusing to reinstate them, or byotherwise discriminating in regard to the hire ortenure of our employees or any term or condi-tion of their employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the Act.WE WILL offer immediate and full reinstate-ment to employee Orville L. Lamar to his formerposition or, if that job no longer exists, to a sub-stantially equivalent position, without prejudiceto his seniority or other rights and privileges.WE WILL make whole employee Orville L. La-mar for any loss of pay he suffered as a result ofthe discrimination against him in the manner setforth in the section of this Decision entitled"Remedy."DAWSON MASONRY, INC.